 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   JEREMY STANTON ROBBINS
     Special Assistant United States Attorney
 4   RICHARD B. CASPER
     Assistant United States Attorney
 5   Nevada Bar Number 8980
     400 South Virginia, Suite 900
 6   Reno, Nevada 89501
     Phone: (775) 784-5438
 7   jrobbins@uspsoig.gov
     Richard.casper@usdoj.gov
 8   Attorneys for the United States of America

 9
                                 UNITED STATES DISTRICT COURT
10                                FOR THE DISTRICT OF NEVADA

11 UNITED STATES OF AMERICA,                             No. 3:20-CR-00031-RCJ-CLB

12                Plaintiff,
                                                         ORDER Amending Restitution Amount
                          v.
13
     RUSSELL FRANCIS MARKS,
14
                  Defendant.
15

16
            Based on the JOINT STIPULATION of the parties, IT IS ORDERED that the correct
17
     the amount of restitution owed is $33,667.
18
     DATED: May 13, 2021.
19

20

21
                                                  _________________________
22                                                ROBERT C. JONES
                                                  UNITED STATES DISTRICT COURT JUDGE
23

24

                                                     3
